Citation Nr: 1343473	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  08-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure.

3. Entitlement to service connection for coronary artery disease (CAD), to include as a result of herbicide exposure and as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's claim was initially developed as a claim for entitlement to service connection for PTSD.  However, the Veteran has also received an Axis I psychiatric diagnosis of severe, recurrent major depressive disorder in the development of his claim.  In light of the holding of United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the psychiatric issue on appeal as one for service connection for an acquired psychiatric disorder, to include PTSD.

In September 2011, the Board remanded this matter for additional development, including but not limited to issuing proper notice to the Veteran of how to substantiate his claims, obtaining outstanding service and private records, obtaining additional stressor information, obtaining records from the Social Security Administration, and for the scheduling of VA examinations.  It does not appear that all development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, the Board observes that the September 2011 remand directives ordered that a VA psychiatric examination be conducted as the Veteran had had diagnoses of PTSD and major depressive disorder.  Review of the available documents in the claims file and the electronic claims file does not show that the VA examination was ordered.  Consequently, on remand, a VA psychiatric examination must be scheduled in compliance with the Board's remand.  See Stegall, 11 Vet. App. 268.

More importantly, since the Board's September 2011 remand, the Veteran's original claims file has been misplaced.  In September 2012, the AMC requested copies of the Veteran's service records from the National Personnel Records Center (NPRC) and indicated that it was in the process of rebuilding the Veteran's folder.  It does not appear that the AMC has notified the Veteran that his claims file has been misplaced.

The current rebuilt folder includes a copy of the Board's September 2011 remand order and records obtained since the issuance of that order, including records from the Social Security Administration.  Review of the electronic claims file on Virtual VA shows that VA treatment records dated September 2005 to March 2008 and August 2010 to September 2012 have been associated with the claims file.  No other records dated prior to the Board's September 2011 remand have been associated with the claims file, to include copies of correspondence from the Veteran such as his initial claim, notice of disagreement, or VA Form 9 substantive appeal.  Further, there is no documentation of the steps taken to locate the original claims file or steps taken to rebuild the original claims file.  Thus, the claims file was not rebuilt in accordance with VA procedures.  See M21-1MR, Part III, subpart ii, Chapter 4, Section D.  Therefore, the RO/AMC must ensure that all attempts to locate and/or rebuild the original claims file in accordance with proper procedures have been followed, document all actions taken in narrative form, and associate all findings and actions taken with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must take all procedurally appropriate actions to locate and rebuild the Veteran's original claims file in accordance with M21-1MR, Part III, Chapter 4.  All pertinent documentation and inquiries must be associated with the claims file.  All attempts to secure the Veteran's original claims file must be documented in narrative form in the claims file by the RO/AMC, and all findings and actions taken with the claims file must be noted.  If the Veteran's original claims file has not been located after all possible sources have been exhausted, the RO/AMC must take all procedurally appropriate actions to rebuild the evidence which was contained in the original claims file in accordance with M21-1MR, Part III, Subpart ii, Chapter 4, to include printing relevant documents that may have been stored on VA computers and obtaining the Veteran's service treatment records.  Logical leads to sources of additional records which may be revealed as the process goes forward must be pursued.  All requests, responses, and actions taken to rebuild the Veteran's original claims file must be fully documented in the Veteran's current claims file.

Thereafter, the RO/AMC must notify the Veteran and his representative and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  For any unavailable U.S. Government records, to include the Veteran's service treatment records and service personnel records, the RO/AMC must indicate in writing that further attempts to locate or obtain such records would be futile.  The Veteran and his representative must then be given an opportunity to respond.

2. The RO/AMC must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his claimed conditions.  The RO/AMC must then attempt to obtain copies of the related medical records that are not already in the claims file, to include all VA treatment records, including those dated prior to September 2005, those dated between March 2008 and August 2010, and those dated from September 2012.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain the named records, the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. Upon completion of the above development, the RO/AMC should arrange for the Veteran to be afforded a psychiatric examination.  The examination must be performed by a psychiatrist or psychologist.  The claims folder and copies of pertinent records on Virtual VA must be provided to and reviewed by the examiner as part of the overall examination.  All indicated studies, tests and evaluations, if any, should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.

The psychiatric examiner should review the Veteran's several statements of stressors that is included in the claims folder, and consider these events for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should also determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the current symptomatology and one or more of the in-service stressors.

For any other psychiatric diagnosis that may be found, to include but not limited to the diagnosis of major depressive disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the current disorder began during the Veteran's active military service or is related to an event of such service.  The report of examination must include the complete rationale for all opinions expressed.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court stated in Jones that the phrase "without resort to speculation" (emphasis in original) should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, Id. at 390.

4. If and only if, service connection is established for diabetes mellitus and service connection is not established for CAD, the Veteran should be afforded an examination to assess: 1) whether it is at least as likely as not that the Veteran's CAD is caused by his diabetes mellitus; or, 2) whether it is at least as likely as not that the Veteran's CAD is aggravated by his diabetes mellitus.  A complete rationale for any opinion expressed must be provided.

5. The RO/AMC must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6. After undertaking any other development deemed appropriate the RO/AMC should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case that contains the changed regulations for ischemic heart disease and PTSD.  They must be afforded an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO/AMC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


